RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Withdrawn Rejections
Applicant’s arguments filed on 08/26/2022 with respect to the 35 U.S.C. §103 rejections of claims 2-11 and 18-20 made of record in the office action mailed on 06/08/2022 are persuasive and the claim rejections have been withdrawn

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 18-20 recite the limitation "the cross-sectional image in which a depth D of the recess is maximized" (claim 2, lines 4, 8 and 9, claim 3, line 4 and last line, claim 4, lines 4, 8 and 9, claim 5, lines 8 and 9, claim 6, lines 7 and 9, claim 7, lines 8 and 10, claim 18, line 4 and last line, claim 19, line 5, lines 8 and 9 and claim 20, lines 5, 8 and 9).  There is insufficient antecedent basis for this limitation in the claim. The claims contain antecedent basis for “cross-sectional images in the resin pellet” but not specifically a cross section image where the depth is maximized, which appears to be a subset within the cross-sectional images. The claims are further indefinite when due to the inclusion of the limitation “the cross-sectional image” (e.g. claim 2, last line, claim 3, last line etc..) because it is not clear if this refers to the “the cross-sectional image in which a depth D of the recess is maximized" or some other cross-sectional image from the group of cross-sectional images referred to in “when cross-sectional images of the resin pellet”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horiba et al. (JP 2005-254592).
Regarding claim 1, Horiba et al. teaches a masterbatch pellet which have been shaped with grooves and recesses by extruding through a plane having particularly defined holes. (Abstract, par. [0010]-[0013] and Fig. 1-2). Horiba et al. teaches that the amount of pellet material that is removed from the masterbatch pellets is 0.2 to 0.8 times the weight of the pellet. (par. [0013]). As shown in Fig. 1 and explained in par. [0013] the shape, size and number of concave sections formed in the pellet are adjustable. As examples, Horiba et al. mentions the grooves having different angular shapes (par. [0021]) that would be controllable based on the shape of the mold in Fig. 2).
With respect to the limitations referring to the L/T1 ratio, as shown in Fig. 1 (a) through d, the pellet recess portion would result in a T1 dimension (pellet height when the groove is placed on a flat surface and would be smaller than the maximum radius of the pellet D which would be viewed from above. Since the relative amount, shape, quantity and size of the grooves are adjustable according to the teachings of Horiba et al., it would have been obvious to one of ordinary skill in the art to optimize, resulting in an L/T1 ratio as presently claimed. Horiba teaches that the amount of material that is removed, adjustable based on the size and shape of the concave sections, has a direct effect on the diffusion f a colorant material contained in a molding material based on the pellets. (par. [0028]). In addition, Horiba et al. sets specific limits to the amount of pellet material that is removed (0.2 to 0.8) as it alters the structural integrity of the pellets and the overall ability to achieve the desired colorant diffusion properties. (par. [0013]). 
One of ordinary skill in the art would have found it obvious to optimize the overall amount, shape, quantity and size of the grooves in the pellets as disclosed in Horiba et al. in order to solve the issue of pellet separation which occurs during mixing with spherical pellets. Since the overall depth and shape of the concave sections in the masterbatch pellets directly correlate with the amount of material that is removed which Horiba et al. teaches affects the optimal coloring diffusion properties and structural integrity properties of the masterbatch pellets, the shape and size of the concave sections are recognized as result effective in obtaining the desired improvements disclosed in Horiba et al.

Regarding claims 2-8 and 18-20, the claims are rejected for substantially the same reasons as discussed above the rejection of claim 1. The overall dimensions for the recesses and the resulting height, width, depth and diameters of the pellet and the recess would all be routinely optimizable by virtue of adjusting the parameters for the formation of the recesses in the pellets as disclosed in Horiba et al. The reference further specifically teaching the amount of resin removed from the pellet in the range of 0.2 to 0.8 and control over the groove properties would mean that the claimed limitations would be a matter of routine optimization by one of ordinary skill in the art for forming a pellet having a desirable shape and configuration for solving the problem disclosed in Horiba et al.
Regarding claims 9-11, while Horiba et al. does not specifically mention the standard deviation of the surface area, volume and weight, it would have been obvious to one of ordinary skill in the art to ensure that the pellets in the population are as uniform as possible in order to avoid the problem of separation that Horiba et al. is trying to solve (see e.g. par. [0011]-[0012]). If the pellets were not uniform then a uniform mixing would not be attainable which would create problems in the masterbatch for providing uniform color to a moldable product.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Horiba et al. (JP 2005-254592) in view of Morikawa et al. (JP2007-197666).
Horiba et al. is relied upon as described in the rejection of claim 1, above.
Horiba et al. does not teach the type or hardness of the resin used.
Morikawa et al. is related to the same field as Horiba et al. as it discloses provided resin pellets as colorants for molding products. (Abstract). Morikawa et al. teaches that the pellet should have a hardness of 1 to 20 N are desirable (page 3) and that types of resin materials include polyethylene. (page 7).
It would have been obvious to one of ordinary skill the use polypropylene as a resin material for the pellets of Horiba et al. which would have the claimed HDD hardness.
One of ordinary skill in the art would have found it obvious to use polyethylene resins in view of the disclosure in Morikawa et al. that such pellets are known in the art to be useful as resin materials for providing coloring to a molded material. The selection of a known material based on its suitability for its intended purpose is prima facie obvious. MPEP 2144.07.

Claims 1, 3, 5-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (CN 108884252 A).
Regarding claim 1, Seto et al. teaches metal coated shaped resin particles and a method of manufacturing thereof. (Abstract). Seto et al. teaches that the particles contain U shaped regions which are 0.1-0.95 the width of the particle diameter and he depth of the recess can be 0.1 to 0. Times the depth of the particle. (page 4). In certain embodiments the diameter of the particles is 0.1 to 300 microns. (page 5).  
With respect to the limitations referring to the L/T1 ratio, since the width and depth of the recess would substantially affect the overall dimension T1 of the particle when the recess is placed on a planar surface, the L/T1 ratio of the particles of Seto et al. would fall within the claimed range in certain embodiments wherein the recess is substantially wide enough to affect diminish the height of the particle relative to the overall diameter thereof.

Regarding claims 3, 5-11 and 18, the claims are rejected for substantially the same reasons as discussed above the rejection of claim 1. The overall dimensions for the recesses and the resulting height, width, depth and diameters of the pellet and the recess would all be routinely optimizable by virtue of adjusting the parameters for the formation of the recesses in the pellets as disclosed in Seto et al. Since the range disclose for the recess width and depth are significantly broad enough to encompass a large portion of the particle diameter and volume, the claimed range would fall within the broad range disclosed in Seto et al. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 08/26/2022 regarding the 35 U.S.C. §103 rejections made of record in the office action mailed on 06/08/2022 have been carefully considered but are deemed unpersuasive.
With respect to Applicant’s arguments in response to the 35 U.S.C. §103 rejections over Horiba et al., Applicant argues that a conclusion of routine optimization should be withdrawn as the Horiba et al. has not identified L/T1 as a result-effective variable.
The Examiner agrees that Horiba et al. has not explicitly stated that a L/T1 ratio would be result effective. However, the reference does teach that the amount of pellet material that is removed from the masterbatch pellets is a parameter that needs to be carefully controlled from the standpoint of pellet integrity and colorant diffusion in a molding material containing the pellets. (par. [0013] and [0028]). This teaching therefore recognizes that the amount of polymer removed is result effective for obtaining the improvements sought in the reference. Horiba et al. further teaches a wide section of different shapes which remove materials from the pellets, resulting in particular angles and depths within the pellets (see Fig. 1-3). One of ordinary skill in the art would therefore understand that selection of a particular shape of pellet removal material, based on the desired to control how much of the pellet material is removed, would translate into adjusting the size and shape of the recesses formed in the pellets. As such, the reference does implicitly recognize that both the depth (i.e. height) and diameter of the recesses are result effective variables that should be optimized based on the teachings of adjusting the relative amount of pellet removed and the selection of shapes of the pellet removing devices. 
With respect to Applicant’s arguments in response to the 35 U.S.C. §103 rejections over Seto et al., Applicant argues that the particles in Seto et al. are significantly different from those in the present invention. Applicant argues that the particles in the present invention do not contain a U-shaped cross-section and that the sizes of the pellets in the present invention are significantly higher than those of Seto et al. 
These arguments are persuasive with respect to the limitations in claims 2-11 and 18-20 because the particles of Seto et al. are within the range of 1-300 micrometers.  However, because claims 1, 5-11 do not contain any limitations drawn to the arguments presented herein, the arguments are not commensurate in scope with claim 1. As such, it remains the Examiner’s position that claim 1 is unpatentable over the teachings of Set et al.
In addition, claims 3 and 18 contain limitations drawn to recesses which are maximized to “0.2 to 0.6 mm” which overlaps with the range disclosed in Seto et al. for the maximum depth (0.95 x 300 microns = 0.285 mm). Where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M-F: 8 am to 4 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/26/2022